department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-6912-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject compensation expense deduction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company founder year year year year year tl-n-6912-99 year trust foundation option agreement a agreement b firm dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej partnership a partnership b issue tl-n-6912-99 under the rules of sec_83 was company entitled to a compensation expense deduction as a result of its executives’ exercise of an option to purchase company shares or was that option earlier converted into a contract obligating the executives to purchase the shares which would have caused the sec_83 event to occur when the executives’ contractual rights became substantially_vested conclusion the restructuring plan and agreement b converted the option into a contract obligating the executives to purchase company shares thus company was not entitled to a compensation expense deduction attributable to the purported exercise of that option facts founder founded company in year and transferred all of his company shares to trust in year initially founder was the sole trustee and sole beneficiary of trust and upon his death trust’s company stock was to be contributed to foundation founder established foundation as a vehicle for continuing company after his death and because he wanted certain company executives who were the trustees of foundation to operate company in the same manner that he had during his lifetime despite those intentions its was also intended that foundation constitute a private charitable foundation four years later founder was advised that if foundation owned the company stock it would not be treated as a private charitable foundation for federal tax purposes as a result in year founder developed a revised plan to maintain company as a unit after his death the pertinent feature of that plan agreement a was the granting of a revocable nonstatutory option option for all of trust’s company stock to senior company executives the option was not exercisable until founder’s death and it expired months thereafter to participate in the option the executive had to be a member of company’s board_of directors at the time of founder’s death when granted the option had no readily_ascertainable_fair_market_value as that term is defined for purposes of sec_83 you have concluded that the executives’ partnership interests discussed below were transferred in_connection_with_the_performance_of_services became substantially_vested in company’s taxable_year ending in year and resulted in compensation expense deductions for that year we agree with those conclusions tl-n-6912-99 a significant feature of agreement a was that the option’s exercise price was to be redetermined annually using the same stock valuation method that had been adopted for company’s employee_stock_ownership_plan esop under that method both marketability and minority-interest discounts were applied thus because exercise of the option would convey a majority ownership_interest in company the executives were effectively afforded an opportunity to purchase control of company at a considerable discount in this regard according to the lawyer who drafted agreement a founder was aware of the discount intended to confer a benefit on the optionees in january of year after founder became incapacitated one of the optionees and an independent_trustee succeeded founder as trustees of trust shortly thereafter it was concluded that the option as then structured created significant problems among those problems were a perceived conflict of interest between the executives’ roles as directors and their roles as optionees and anticipated difficulties in paying the exercise price even with the discount ie as company’s value increased so did the option’s exercise price by june of year firm had developed a restructuring plan two of the objectives of which were allowing the executives to recognize some of the anticipated benefits of the option and providing assurance that it would be exercised additionally the restructuring plan was designed to harmonize a number of the basic principles inherent in the previous arrangement among which were preservation of the executives’ contingent equity interests attributable to the discounted exercise price the executives or the foundation becoming the eventual owners of company founder’s desire to have the executives acquire company at his death and founder’s intent to compensate the executives for their many years_of_service mindful of those objectives and principles company’s board_of directors approved a restructuring plan and agreement b under the plan of company’s executives each formed a separate s_corporation which in turn collectively formed a general_partnership partnership a thereafter company and partnership a formed another general_partnership partnership b and company transferred substantially_all of its assets and liabilities to partnership b in exchange for an 80-percent general_partnership interest in partnership b contemporaneously partnership a was transferred a substantially-nonvested percent general_partnership interest in partnership b one-third of which was to vest annually in each of the subsequent three years in december of year a conforming amendment was made to partnership a’s partnership_agreement under which all interests in partnership a were made substantially-nonvested tl-n-6912-99 in the restructuring plan memorandum explaining the transaction partnership a’s interest in partnership b was described as follows in summary the plan will subject_to certain vesting requirements place an aggregate equity_interest in company’s business collectively in the hands of the remaining optionees the transfer of this equity_interest will be in substitution for the contingent equity_interest which they now hold by virtue of the exercise price discount provided by the option emphasis added in order to complete this substitution the optionees will agree to pay the per share fair_market_value of company when they exercise the option ie the discount in the current exercise price will be eliminated the memorandum described the executives’ rights to the remaining portion of company as follows the option will remain outstanding following consummation of the plan and the optionees will enter into an option exercise agreement agreement b which will commit them to exercise of the option when it becomes exercisable agreement b will be supported by a standby credit facility and by the deposit of the surplus cash received by partnership a from partnership b in an escrow account emphasis added consistent with the above statements agreement b contained the following language in paragraph entitled exercise of company stock_option increase in exercise price a in the event that the stock_option shall become exercisable in accordance with its terms each of the optionees shall in accordance with the terms of the stock_option join in the exercise of the stock_option consistent with the terms of agreement b agreement a which was the stock_option agreement executed by founder before the restructuring was amended to provide as follows the stock_option agreement requires the option to be exercised within months of founder’s death emphasis added tl-n-6912-99 consistent with agreement b’s requirement that the option be exercised agreement b also required that the executives pay liquidated_damages if the option was not exercised specifically paragraph e of agreement b and the escrow agreement provided that the cash held in the escrow account would be returned to company if the option was not exercised additionally subparagraph a of agreement b entitled right of repurchase liquidated_damages provided as follows if the optionees i permit the period during which the stock_option is exercisable to expire without exercising the stock_option or ii prior to the stock option’s becoming exercisable have all ceased to be members of the board_of directors of company whether by death resignation or involuntary termination or otherwise each such circumstance a default then company shall upon the occurrence of such default have a perpetual option the repurchase option exercisable at any time to purchase or cause the partnership to redeem all but not less than all of the partners’ general_partnership interest in the partnership the exercise price of the repurchase option shall be equal to the fair_market_value of such partnership_interest determined as provided below as of the last day of the last full fiscal quarter of the partnership next preceding the date of the exercise notice under the restructuring plan some new requirements were imposed on the executives and on company which included the executives entering into five- year employment contracts with company company’s release from some deferred_compensation obligations to the executives unless an executive’s employment was involuntarily terminated prior to the purchase of company stock and the amendment of company’s esop to provide that company was required to purchase the company shares owned by the esop at their fair_market_value ie without marketability or minority interest discounts and without adjustment for certain special allocations in the partnership b partnership_agreement if there was a bona_fide offer to acquire trust’s company shares company agreed to purchase the esop’s shares at the higher of that offer price or the formula price contained in the revised esop agreement annual valuations of company’s stock would continue the parties implemented the restructuring by forming partnership b agreement b also provided that until the earlier to occur of the exercise or the expiration of the option the executives would cause partnership a to annually tl-n-6912-99 deposit all excess cash to an escrow account excess cash was defined as all cash distributions made by partnership b to partnership a during the fiscal_year in excess of the optionees’ federal state and local_tax liabilities attributable to the operation of partnership b and the income generated by the escrow account the escrow agreement which was between partnership a company the executives and firm containing the escrow account mentioned in the restructuring plan provided that the escrowed funds would be released as follows if prior to the death of founder all of the executives ceased to be members of the board_of directors company would receive the funds if the option was exercised partnership a would control release of the funds if the option expired unexercised company would receive the funds and if partnership a company and trust jointly agreed the funds would be released as so agreed firm was the escrow agent on december of year in anticipation of a proposed change in the tax law that was intended to limit the deductibility of executive compensation company accelerated the full vesting of the executives’ interests in partnership a and partnership a’s 20-percent interest in partnership b as a result the executives included the fair market values of their individual partnership interests in their year gross incomes under the rules of sec_83 in year founder unexpectedly died after founder’s death third parties approached the executives with proposals to purchase company and firm requested and received a right_of_first_refusal enabling it to match one of the offers eventually firm and the executives agreed to a sale of company which included the following terms the three executives would purchase certain company assets that firm did not want for balloon payment notes of dollar_figuref upon exercise of the option firm would purchase the optioned stock from the executives for a total of dollar_figureg which reflected the cancellation of the dollar_figuref in balloon payment notes firm would purchase the three s corporations’ interests in partnership a for an aggregate amount of dollar_figureh and the executives would enter into employment agreements consulting agreements and non-competition agreements with firm tl-n-6912-99 at the time that the restructuring plan was formulated it was assumed that the executives would finance at least part of the shares’ purchase_price and a dollar_figuren shelf note facility was obtained for that purpose however because the purchase and sale of the stock to firm were scheduled to take place at the same time the executives did not need to obtain financing for the purchase close in time to the transactions’ closings firm and the executives revised the acquisition agreement to address certain tax issues one change provided that company would claim a compensation expense deduction attributable to the exercise of the option that would not exceed the difference between firm’s purchase_price for the stock and the option’s exercise price determined by the parties to be the dollar_figureb at issue another change was that firm agreed to in effect gross up the executives by agreeing to pay them percent of its first in tax savings resulting from the deduction any_tax savings exceeding were to be paid percent to the executives and percent to firm analysis under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year that includes that day according to sec_83 the service_recipient is allowed a deduction of the amount included in the service provider’s gross_income under sec_83 stated differently property is not taxable under sec_83 until it is transferred to and substantially_vested in the service provider or beneficiary thereof until the property becomes substantially_vested the transferor of the property is considered to be the owner of the property and any income from the property received by the service provider or beneficiary thereof constitutes additional compensation to the service provider for the taxable_year in which it is received see sec_1_83-1 a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction as defined in sec_1_83-3 see sec_1_83-3 the grant of an option to purchase property does not constitute a transfer of such property see the first sentence of sec_1_83-3 tl-n-6912-99 as a preliminary matter was the option or the contract transferred in_connection_with_the_performance_of_services sec_1_83-3 provides that property transferred to an employee or an independent_contractor or beneficiary thereof in recognition of the performance or the refraining from performance of services is considered transferred in_connection_with_the_performance_of_services within the meaning of sec_83 the transfer of property is subject_to sec_83 if it is in respect of past present or future services when addressing the intended scope of the term in_connection_with_the_performance_of_services the court in montelepre systemed inc v commissioner tcmemo_1991_46 aff’d 956_f2d_496 5th cir stated as follows by using the term in connection with the plain language of the statute does not require the property to be transferred as compensation_for the performance of services citing alves and macnaughton rather the statute only envisions some sort of relationship between the services performed and the property transferred t c memo at page emphasis added various judicial decisions have developed the required nexus of this relationship and there are essentially four factors that those decisions have considered whether the property right is granted at the time the employee or independent_contractor signs his employment contract whether the property restrictions are linked explicitly to the employee's or independent contractor's tenure with the employing company whether the consideration furnished by the employee or independent_contractor in exchange for the transferred property is services and the employer's intent in transferring the property see 92_tc_612 aff’d 920_f2d_1335 7th cir 806_f2d_169 8th cir aff’g 85_tc_663 and 734_f2d_478 9th cir based on the information submitted it is clear that the option both before and after its revision was transferred in_connection_with_the_performance_of_services in this regard we note that under no circumstances could the option be exercised by an executive who left company prior to its becoming exercisable ie the executives had to perform substantial future services in order to exercise the revised option tl-n-6912-99 was company entitled to a compensation expense deduction as a result of its executives’ exercise of an option or was the option earlier converted into a contract obligating the executives to purchase the shares which caused the sec_83 event to occur when the executives’ contractual rights became substantially_vested sec_83 provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value in this case were we to conclude that an option was transferred to the executives it would clearly be an option without a readily_ascertainable_fair_market_value because the underlying stock was not traded on any established_securities_market and because the option was not immediately exercisable see sec_1_83-7 and b however for the following reasons we conclude that these rules applicable to options did not apply in the case because upon completion of the restructuring plan the executives’ option was converted into a contract to purchase company and the contract became vested in the executives when they were serving on company’s board at the date of founder’s death thereafter the contract remained an option in name only the term property is not defined in the statute however that term is broadly defined in sec_1_83-3 as including real and personal_property other than either money or an unfunded and unsecured promise to pay money or property in the future clearly under this definition a contract to purchase would be included in the term property although sec_83 and the regulations thereunder do not define the term option for purposes of that section sec_1 a provides a currently useful definition of option that was also applied by the predecessor regulations to sec_83's regulations the term option includes the right or privilege of an individual to purchase stock from a corporation by virtue of an offer of the corporation continuing for a stated period of time whether or not irrevocable to sell such stock at a specified price such individual being under no obligation to purchase such right or privilege when granted must be evidenced in writing the individual who has such right or privilege is referred to as the optionee and the corporation offering to sell stock under such an arrangement is referred to as the optionor while no particular form of words is necessary the written option should express among other things an offer to sell at the option_price tl-n-6912-99 and the period of time during which the offer shall remain open emphasis added in 85_f3d_440 9th cir rev’g tcmemo_1994_45 the court_of_appeals for the ninth circuit considered the issue of whether the service provider was transferred a contract to purchase stock or an option the court held that a binding contract requiring a service provider to purchase a service recipient’s stock is property for purposes of sec_83 and that if such a contract is taxable under the rules of sec_83 then the subsequent purchase of stock pursuant to that contract is not the court found that when the service provider entered into the contract he became personally obligated to purchase the stock as long as the service_recipient completed a reorganization regardless of whether he thought that the stock continued to be an attractive purchase the court noted that the fact that the service provider was obligated to pay the stock’s purchase_price was strong evidence that he had already received property under sec_83 when he made that binding commitment on this point the court states at page moreover the shareholder agreement provided for the number and price of the class b stock the taxpayer would purchase after gsm’s recapitalization not for the stock he could purchase emphasis provided by the court in reaching its conclusions the theophilos court referenced moser v western harness racing association p 2d cal ct app where moser stated that an offer to purchase stock and to accept and pay for it upon specified conditions becomes binding upon the parties when it is accepted by the corporation and the subscriber can thereafter withdraw only upon the failure of the corporation to meet the conditions it also referenced ballantine on corporations sec_193 pincite which states that ordinarily a conditional subscription should be regarded if possible as constituting a present contract with conditions precedent to the duty to pay or to deliver a certificate from which the subscriber cannot withdraw unless the corporation fails in performance of the condition an application of the above-cited authorities to the facts in this case requires us to conclude that the option was converted by the restructuring plan and agreement b into a contract to purchase company shares and that the contract became vested in the executives who remained on company’s board_of directors when founder died five factors lead us to that conclusion first the parties noted that the executives could not afford to exercise the option in its form prior to restructuring and thus devised a plan that would effectively guarantee its exercise second the parties specifically noted in agreement b that the perpetual compensatory element that existed in the initial option was exchanged for the tl-n-6912-99 partnership interests and that thereafter the executives would pay full value for the remainder of company third after revision of the option all of the transaction documents provided that the option would be exercised not that it could be exercised a particular notable fact since unlike the situation in theophilos the purchase_price was to be reduced if the value of company decreased fourth agreement b called for damages to be suffered by the executives if they failed to purchase the stock a provision that is not compatible with an option finally the executives were prepared to purchase the shares using a standby_letter_of_credit in a transaction that would never have been absent a gross up payment treated by them as compensatory we anticipate that company citing to sec_1_83-3 will oppose this conclusion by contending that the transaction continued to be in substance an option after agreement b was executed because the executives’ personal liability was limited under the damages clause sec_1_83-3 provides in part as follows the grant of an option to purchase certain property does not constitute a transfer of such property in addition if the amount_paid for the transfer of property is an indebtedness secured_by the transferred property on which there is no personal liability to pay all or a substantial part of such indebtedness such transaction may be in substance the same as the grant of an option the determination of the substance of the transaction shall be based upon all the facts and circumstances the factors to be taken into account include the type of property involved the extent to which the risk that the property will decline in value has been transferred and the likelihood that the purchase_price will in fact be paid in fact this could be viewed as a stronger case than theophilos for reaching the conclusion that a contract was transferred rather than an option in theophilos the employee agreed to purchase the stock for a fixed price and thereafter until the stock was actually purchased did nothing here after the restructuring a mechanism was put in place to ensure that the stock would in fact be purchased and those damages could have been significant the executives would have been required to sell their partnership interests back to company for a price that would have been determined at least three months prior to the sale and would have forfeited the amount held in escrow which could have been significant if founder had not unexpectedly died tl-n-6912-99 even were we to concede we do not that the damages clause in agreement b was in substance tantamount to a purchase with nonrecourse_financing we believe that other surrounding facts and circumstances indicate that but for firm’s offer there was a transfer of a contract a transfer of a contract occurred because the facts and circumstances in toto indicate that there was a likelihood that the purchase_price would be paid chief among those facts is the type of property involved which was a contract to purchase a controlling_interest in a company that for many years had been the executives’ employer that is even if at the vesting date of the contract the value of company was less than the executives’ purchase_price there would have been a likelihood that the purchase_price would have been paid_by the executives in order to ensure that their future employment was not jeopardized other facts that show a likelihood that the purchase_price would have been paid include as previously mentioned the language of agreement b that required_payment and the restructuring plan which was designed to ensure payment case development hazards and other considerations we think that the facts submitted provide a strong basis for concluding that the revised option was actually a contract even so the service faces some litigation hazards in theophilos the service and the courts had the advantage of having contentious parties before them an employer and an ex-employee each with strong differences of opinion as to how their transaction should be taxed in contrast here because the executives were paid a portion of company’s tax saving it would be against their interests to testify that they were not paid compensation income and they may contend that they were never committed to purchase the stock under the contract the service should however be able to overcome those arguments by referencing the above-cited provisions of the documents by noting that here the executives’ purchase_price increased or decreased dollar for dollar with the changing value of company a fact not present in theophilos and by noting that until firm insisted that the executives include part of firm’s purchase_price as compensation the option as revised had nowhere been characterized as a compensatory transaction example of sec_1_83-3 which interprets sec_1_83-3 notes that the mere existence of nonrecourse_financing does not require the conclusion that property has not been transferred tl-n-6912-99 that company will probably contend as mentioned above that the mere existence of a liquidated_damages clause which relieved the executives of any threat that company could put the stock to them and thereby create a personal debt obligation from them to company requires a conclusion that the option until the closing date always retained the attributes of an option given the fact that there has been little litigation in this area other than the cases discussed above it is difficult to predict how a court will view the liquidated_damages clause on balance it seems that a successful response to the anticipated liquidated_damages argument in addition to that mentioned above would be that under general contract law specific performance of a sales contract is almost never awarded so the fact that company could not have put the stock to the executives does not mean that a contractual requirement to purchase did not exist additionally because general contract law requires that damages be mitigated and that thereafter the only damages available to sellers are lost profits agreement b’s statement that if a default occurs hereunder for any reason the parties hereto agree that the trust and company will suffer damages which are substantial but difficult to ascertain lends credence to the argument that the option was under local law a binding contract to purchase thus in a court’s view the existence of the liquidated_damages clause may serve to bolster the argument that the executives had a contract not an option deborah a butler by clifford m harbourt senior technician reviewer see generally the law of contracts 4th edition calamari perillo sections and tl-n-6912-99 income_tax accounting branch
